                                                                                   JS-6
 1

 2

 3

 4

 5

 6

 7

8                               UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10   RANDY MATTHEW CORDERO,                         Case No. 5:21-00444 JAK (ADS)

11                                Petitioner,

12                                v.                ORDER DISMISSING PETITION FOR
                                                    WRIT OF HABEAS CORPUS
13   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND
14   REHABILITATION,

15                                Respondent.

16

17   I.     INTRODUCTION

18          Pending before the Court is a Petition for Writ of Habeas Corpus by a Person in

19   State Custody (“Petition”) filed by petitioner Randy Matthew Cordero (“Petitioner”), a

20   California state prisoner. [Dkt. No. 1]. Petitioner asserts the following three grounds for

21   relief related to his imprisonment at RJ Donovan Correctional Facility: (1) abuse by

22   prison officials because of a mental illness; (2) retaliation and assault by five identified

23   correctional officers; and (3) interference with his access to the courts by prison officials

24   by failing to provide him with his inmate trust account statement. [Id., pp. 17-21]. On
 1   April 1, 2021, the Court issued an Order Regarding Screening of Petition (“Screening

 2   Order”), informing Petitioner that the Petition is subject to dismissal for failure to state

 3   a cognizable claim for habeas relief and that, when considering the Petition as a civil

 4   rights complaint, venue lies in the Southern District of California. [Dkt. No. 4]. The

 5   Court gave Petitioner the options to (1) convert the Petition to a civil rights complaint;

 6   (2) proceed on the Petition; or (3) request a voluntary dismissal of the action without

 7   prejudice. [Id., pp. 3-4]. The Screening Order also noted that it was nondispositive but

8    that Petitioner could file objections with the district judge if he believed the Order

 9   erroneously disposed of any of his claims or precludes any relief sought. [Id., p. 5 n.1].

10   Petitioner did not file a response to the Screening Order.

11          For the reasons stated below, the Court dismisses the Petition.

12   II.    SCREENING REQUIREMENT

13          Under Rule 4 of the Rules Governing Section 2254 Cases, this court is required to

14   conduct a preliminary review of all petitions for writ of habeas corpus filed by state

15   prisoners. Pursuant to Rule 4, this court must summarily dismiss a petition if it “plainly

16   appears from the petition and any attached exhibits that the petitioner is not entitled to

17   relief in the district court.”

18   III.   THE PETITION FAILS TO STATE A COGNIZABLE CLAIM FOR
            HABEAS RELIEF
19

20          The claims within the Petition are not cognizable for federal habeas relief. Under

21   28 U.S.C. § 2254, a federal court shall entertain an application for writ of habeas corpus

22   “only on the ground that [the petitioner] is in custody in violation of the Constitution or

23   laws or treaties of the United States.” 28 U.S.C. § 2254(a). Habeas corpus proceedings

24   are the proper mechanism for challenging the legality or duration of a prisoner’s


                                                   2
 1   confinement. Badea v. Cox, 931 F.2d 573, 574 (9th Cir. 1991); Nettles v. Grounds, 830

 2   F.3d 922, 927 (9th Cir. 2016) (internal citation omitted). A civil rights action is the

 3   proper method to challenge conditions of confinement. Id.; 42 U.S.C. § 1983. When

 4   success of a petitioner’s claim would not necessarily lead to his immediate or earlier

 5   release from confinement, the claim does not fall within “the core of habeas corpus” and

 6   the claim must be brought under 42 U.S.C. § 1983. Nettles, 830 F.3d at 935. “A habeas

 7   court has the power to release a prisoner, but has no other power.” Douglas v. Jacquez,

8    626 F.3d 501, 504 (9th Cir. 2010) (citation omitted).

 9          Petitioner’s claims solely challenge the conditions of his confinement in that the

10   allegations relate to specific conditions at RJ Donovan Correctional Facility. The

11   Petition itself indicates it concerns “prison discipline” and “conditions of confinement.”

12   [Dkt. No. 1, pp. 2, 16]. Petitioner does not assert that he is in custody in violation of the

13   U.S. Constitution, federal laws, or treaties, nor does he challenge the legality or duration

14   of his confinement. Moreover, Petitioner’s claims would not necessarily lead to

15   Petitioner’s immediate or earlier release from confinement. Therefore, the Petition fails

16   to state a cognizable claim for habeas relief. Petitioner’s claims may be properly raised

17   in a Section 1983 action. See Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir. 2003)

18   (“[H]abeas jurisdiction is absent, and a § 1983 action proper, where a successful

19   challenge to a prison condition will not necessarily shorten the prisoner’s sentence.”).

20   IV.    CONVERSION TO A CIVIL RIGHTS COMPLAINT

21          The Court may only convert the Petition to a civil rights complaint under

22   42 U.S.C. § 1983 after obtaining Petitioner’s consent. See Nettles v. Grounds, 830 F.3d

23   922, 936 (9th Cir. 2016) (en banc) (“[A] district court may construe a petition for habeas

24   corpus to plead a cause of action under § 1983 after notifying and obtaining informed


                                                   3
 1   consent from the prisoner.”). However, despite being notified of this fact in the

 2   Screening Order, Petitioner did not provide his consent nor otherwise respond. Since

 3   the Petition does not state a cognizable habeas claim, dismissal of this action is

 4   appropriate.

 5   V.     CERTIFICATE OF APPELABILITY

 6          The Court finds that Petitioner has not made a substantial showing of the denial

 7   of a constitutional right or that the court erred in its procedural ruling and, therefore, a

8    certificate of appealability will not issue in this action. See 28 U.S.C. § 2253(c)(2); Fed.

 9   R. App. P. 22(b); Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529

10   U.S. 473, 484 (2000).

11   VI.    CONCLUSION

12          IT IS THEREFORE ORDERED that this action be dismissed with prejudice

13   pursuant to Rule 4 of the Rules Governing Section 2254 Cases.

14

15   Dated: 0D\                 ____________________________________
                                         JOHN A. KRONSTADT
16                                       United States District Judge

17   Presented by:

18   ______/s/ Autumn D. Spaeth_________
     THE HONORABLE AUTUMN D. SPAETH
19   United States Magistrate Judge

20

21

22

23

24


                                                   4
